DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on December 22, 2021.
Claims 1-6, 9, 20-25, and 31-47 are pending.
Claims 1-6, 9, 20-25, and 31-47 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments, see pg. 11, filed December 22, 2021, with respect to rejection of claims 5 and 24 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims 5 and 24 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant’s arguments, see pg. 11, filed December 22, 2021, with respect to prior art rejection of claims 1-6, 8-10, and 20-25 have been fully considered and are persuasive.  The prior art rejection of claims 1-6, 8-10, and 20-25 has been withdrawn. 

Claim Objections
Claims 5 and 24 are objected to because of the following informalities: 
Regarding claim 5, please amend the claim as follows: “wherein the second transmission is a potential retransmission of the first transmission.
Regarding claim 24, please amend the claim as follows: “wherein the second transmission is a potential retransmission of the first transmission.
Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to claims 5 and 24 for minor informalities.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoon James Chung
Primary Examiner
Art Unit 2474